Title: To George Washington from Jonathan Trumbull, Sr., 10 March 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


          
            Dr Sir
            Lebanon [Conn.] 10th March 1780
          
          I had the Honor to recceive your Favor of the 20th Ulto, enclosing a Return of the Troops now in service from this State, and marking the deficiencies which are to be made good for the ensuing Campaign—on the fifth Instant—previous to which the General Assembly of the State, had stated their deficiency at Eighteen hundred; and had pass’d an Act for recruiting that Number of Men with all possible Dispatch—Offering, in addition to all Continental Encouragements Three Hundred Dollars Bounty to each Man—and all those Supplies and advantages which the State have heretofore allow’d their Troops. The Number provided for by this Act will not be reduc’d, in consequence of your Excellency’s Letter, in the Hope that Eighteen hundred Nominal Men may produce us at least fifteen Hundred Effectives, in some Season. tho’ not possibly at so early a Day as the first of April, which is already at hand.
          It is hop’d that our Quota of the Army will be Satisfied and pleas’d with the Measures which the General Assembly have at length taken for the Establishment and regulation of their Pay. Tho’ sorry I am to say that, in this Instance there has been too great Delay.
          I have likewise before me, unanswer’d, a Letter from your Excellency of the 8th January last. I have been at a loss what reply to make—Of wheat We have undoubtedly an ample plenty—but the Changes of unessential Modes and Forms, as well as of the more important regulations of the purchasing Officers—are so reiterated and numerous—and the Embarrassments for want of Cash so perpetual and insurmountable, that We know not what to do.
          It would be a difficult Task for Government to command Individuals to incurr the Expence of fattening Cattle, unless, at the same time they should place before them the Hope of some reasonable reward.
          Our Treasury is too exhausted to furnish in proper Season, the necessary Sums for the recruiting Service—And our Credit is attack’d with a new and insurmountable Obstacle. Those People who are the

principals in fattening Cattle for the Army, loudly complain—that, having receiv’d no payment whatever, for the Stock which they have furnish’d the Public for some months past—they find themselves now absolutely unable to purchase lean Cattle to carry on their Business—besides that the Avails of their last Sale, will not, at this Day make good an equal number of lean. To this Effect a Number of the people of this Class presented a Memorial to the Genl Assembly a few Days since, Representing, that, unless the Debts of the Commissary’s Department were in some way discharg’d, at least in part it would be absolutely impossible for them to continue their supplies to the Army—whereas were but the past Debts paid, they could still go on for some time longer on Credit. And this Memorial, by the directions of the General Assembly, I transmit by this conveyance to Congress—urging them to Execute some plan for the Discharge of Mr Wadsworth’s Debts—or at least to put it in his power to make Experiment of a mode, which was indeed promis’d Him, when last at Philadelphia, but which promise Care has not been taken to fullfill. Of Three Millions which were then engag’d to Him an Order for only One has been obtain’d—and, of the Bills of Exchange and Loan Certificates from whose Sale even this Sum was to have been rais’d, the Bills only are sent on to the Loan Officer—and these too in Bills of so large Amount as few People are able to purchase. By which means, the Sale is totally prevented. Colo. Wadsworth had indeed engag’d a sufficient Number of Gentlemen, either Creditors, or in Trade, to have taken off nearly the Sum at once—but this Delay has render’d it necessary for many of these, on the Approach of Spring and Business, to lay out their Monies, in other modes rather than to hazard another Month’s Delay.
          Indeed, my dear Sir, our Affairs appear to me in a situation not only deplorable, but disgracefull. I can only add that whatever is in the power of this small State to Effect, for the salvation of the Country, will be executed with earnest pleasure. I have the Honor to be, with all Esteem and Respect—Your Excellency’s most Obedient and most Humble Servant
          
            Jonth; Trumbull
          
        